Order entered January 31, 2013

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-00416-CR
                             No. 05-12-00440-CR

                       Joe Louis Rodriguez, Appellant

                                     V.

                        The State of Texas, Appellee

              On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
               Trial Court Cause Nos. F10-45793-X, F12-00150-X

                                    ORDER

      The Court REINSTATES the appeals.
      On January 23, 2013, we ordered  the  trial  court  to  make  findings
regarding why appellant's briefs had not been filed.  On January  28,  2013,
we  received  appellant's  briefs,  together  with  his  extension  motions.
Therefore, in the  interest  of  expediting  the  appeals,  we   VACATE  the
January 23, 2013 order requiring findings.
      We GRANT the January 28,  2013  extension  motions  ORDER  appellant's
briefs filed as of the date of this order.
                                       /s/   DAVID W. EVANS
                                             JUSTICE